Smith, C. J.,
delivered the opinion of the court.
The appellant was tried and convicted on an indictment charging him with the unlawful sale of intoxicating liquor. The evidence discloses a barter, and not a sale of the liquor, being that the appellant gave the prosecuting witness a pint of whiskey and one dollar in cash in exchange for a hog. An indictment charging a sale is not sustained by proof of a barter. State v. Austin (Miss.), 23 So. 34; Jones v. State, 108 Miss. 530, 66 So. 987, L. R. A. 1915C, 648; Black on Intoxicating Liquors, section 406; 23 Cyc. 181; 17 A. & E. Ency. of Law (2 Ed.), 298. The statute recognizes the difference between a sale and a barter; its provisions being that “if any person shall sell or barter, . . any vinous, alcoholic, malt, intoxicating, or spirituous liquors,” etc.

Reversed and remanded.